Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ran, Zhang, Yu and Gao are regarded as the closest prior art of record. 
Ran teaches To further increase the surface area and functionalities of Ti3C2, Ti3C2-E was added to de-ionized water and subjected to strong ultra sonication, during which many large Ti3C2-E sheets were cut into small pieces of Ti3C2 NPs. The resulting suspension was centrifuged at 10,000 r.p.m. to remove the large Ti3C2 sheets and particles, leaving the small Ti3C2 NPs in the supernatant.
The engineering of the #D ti3C2-E into 0D Ti3C2 NPs dramatically increased their surface area and functionality. 
Ti3C2 NPs were firstly introduced into Cd(Ac)2 aqueous solution. 
Ran teaches away from a method consisting of washing the 2D nanosheets with water and centrifuging, water to form a solution of the 2D nanosheets and mixing the solution of 2D nanosheets with an indium salt solution to form a nanosheet aggregate solution as claimed in claim 1, steps (1) and (2). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/13/22